Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 6/11/2021 in which Claims 1-9, 11-21 are pending and Claim 10 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 6/17/2021.

The application has been amended as follows: 
Please amend Claim 1 as follows:
A pixel compensation circuit, comprising: a first initialization sub-circuit, a second initialization sub-circuit, an IR drop control sub-circuit, a data writing sub-circuit, a compensation sub-circuit, a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element, wherein: the IR drop control sub-circuit is connected respectively with a first node, a second node, and a high-level power supply terminal, and configured to decrease an influence of an IR drop of a signal of the high-level power supply terminal to an operating current of the light emitting element; the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node, and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal; the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node, and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node; the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal sequentially into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit, and the first initialization sub-circuit is further configured, under the control of the reset signal terminal, to initialize the first node and the third node; the second initialization sub-circuit is connected respectively with the 
Please amend Claim 11 as follows:
A method for driving a pixel compensation circuit, wherein the pixel compensation circuit comprises: a first initialization sub-circuit, a second initialization 4 AFDOCS/24225017.1sub-circuit, an IR drop control sub-circuit, a data writing sub-circuit, a compensation sub-circuit, a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element, wherein: the IR drop control sub-circuit is connected respectively with a first node, a second node, and a high-level power supply terminal, and configured to decrease an influence of an IR drop of a signal of the high-level power supply terminal to an operating current of the light emitting element; the compensation sub-circuit is sequentially into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit, and the first initialization sub-circuit is further configured, under the control of the reset signal terminal, to initialize the first node and the third node; the second initialization sub-circuit is connected respectively with the reset signal terminal, the high-level power supply terminal, and the second node, and configured to write the signal of the high-level power supply terminal into the second node under the control of the reset signal terminal; and the data writing sub-circuit is connected respectively with a scan signal terminal, a data signal terminal, and the second node, and configured to write a signal of the data signal terminal into the second node under the control of the scan signal terminal; and the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node; the light emitting element has one terminal connected with the fourth node, 
Please amend Claim 12 as follows:
sequentially into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node, and the compensation sub-circuit, and the first initialization sub-circuit is further configured, under the control of the reset signal terminal, to initialize the first node and the third node; the second initialization sub-circuit is connected respectively with the reset signal 
Allowable Subject Matter
4.	Claims 1-9, 11-21 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 11, Lee teaches the pixel driving circuit 200 includes a driving transistor DT, first to fifth switching transistors T1 to T5, and first and second capacitors; The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst, a drain node as a second node N2 electrically connected to the second switching TFT T2 and the third switching TFT T3, and a source node as a third node N3 electrically connected to the first switching TFT T1 and the fourth switching TFT T4; The first switching TFT T1 includes a gate node connected to the SCAN2 line, 
With respect to Claim 11, as stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious a signal Vinit of the initialization signal terminal INIT is written into the first node N1 sequentially through the first initialization sub-circuit, the fourth node N4, the light-emission control sub-circuit, the third node N3 and the compensation sub-circuit and therefore, the first initialization sub-circuit cannot be configured under the control of the reset signal terminal, to initialize the first node N1 and the third node N3 without having to separate the connection between the sub circuits. The aspects as summarized are neither anticipated nor obviated by the prior art of record.
With respect to Claim 12, as stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious a signal Vinit of the initialization signal terminal INIT is written into the first node N1 sequentially through the first initialization sub-circuit, the fourth node N4, the light-emission control sub-circuit, the third node N3 and the compensation sub-circuit and therefore, the first initialization sub-circuit cannot be configured under the control of the reset signal terminal, to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694